Citation Nr: 0202239	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tremors of the hands.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from October 1965 to June 
1966.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2000 
rating decision of the Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 

The Board recognizes that the RO initially framed the issue 
as whether new and material evidence had been submitted to 
reopen a claim of the veteran's that had previously been 
denied, and that a September 2001 rating decision denied the 
veteran's current claim on the merits, without regard to any 
prior decision.  Rating decisions dated in October 1966, 
August 1967 and October 1970 previously denied service 
connection for a psychiatric disorder, specifically an 
inadequate personality with tremor of the hands.  However, 
the veteran's current appeal involves a claim for service 
connection for a neurological disorder, the tremors of the 
hands.  While the Board acknowledges that there is some 
similarity in the veteran's claims, the Board believes that 
the RO was correct in deciding the veteran's claim on the 
merits because that veteran's claims involve separate body 
systems.  See 38 C.F.R. § 4.124a (Schedule of Ratings-
neurological conditions and convulsive disorders) and 
38 C.F.R. § 4.130 (Schedule of Ratings-mental disorders).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran clearly and unmistakably entered service with 
preexisting tremors of the hands.

3.  The veteran's preexisting tremors of the hands did not 
worsen or increase in severity in service.  


CONCLUSION OF LAW

Preexisting tremors of the hands were not aggravated during 
service.  38 U.S.C.A.  §§ 1110, 1111, 1137, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 2000 rating decision and in an April 2001 letter of 
the evidence needed to substantiate his claim.  He was 
provided an opportunity to submit such evidence.  Moreover, 
in the August 2000 Statement of the Case and two Supplemental 
Statements of the Case in October 2000 and December 2000, the 
RO notified the veteran of all regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the rating decision, letter, 
Statement of the Case, and Supplemental Statements of the 
Case provided to the veteran specifically satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence necessary to 
substantiate his service connection claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining outstanding medical evidence.  The veteran was 
afforded a VA examination in September 1970.  At which time 
the examiner offered an opinion as to the origin and 
condition of the veteran's hand tremors.  In addition, all 
known and available service, private, and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  The case is ready for appellate 
review.  

This appeal arises out of the veteran's contention that his 
hand tremors were permanently worsened during his time in 
service from October 1965 to June 1966.  The veteran 
maintains that prior to service he suffered from minor hand 
tremors, but that during service, his tremors became so 
severe he was unable to do anything without shaking and 
feeling nervous.  The RO denied the veteran's claim in a July 
2000 rating decision stating that the evidence showed 
veteran's tremors preexisted service, and that the veteran 
had not submitted any evidence to show aggravation of his 
disorder. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  That an injury occurred 
in service is not enough; there must be a chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
chronicity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. §3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The veteran's service medical records indicate that the 
veteran was examined in September 1965 prior to his entry 
into service.  On examination, no pertinent disorders were 
noted and the veteran was found fit to enter service.  In 
January 1966, the veteran was seen with complaints of extreme 
nervousness coupled with a gross tremor.  He indicated that 
he could not do anything without shaking and feeling nervous, 
and that at times he felt that his mind was going very fast 
when he was performing very normal tasks.  In February 1966 
the veteran was hospitalized and given a neuropsychiatric 
evaluation because of his "extreme nervousness and gross 
tremor."  The examiner noted that the veteran claimed his 
tremors began approximately seven years prior to service, and 
that he had a family history of similar difficulty with his 
father, his father's half brother, brother and two sisters 
suffering from the same condition.  In March 1966, the 
veteran was diagnosed with an inadequate personality 
manifested by ineptness, shakiness, impoverishment of 
thoughts and emotions, inadaptability and poor interpersonal 
relationships.  The examiner recommended that the veteran 
receive an administrative discharge.  

A statement dated in January 1967 from D. L. Anderson, M. D., 
indicates that physical examination of the veteran disclosed 
the presence of frank course tremor of the hands that was 
much worse on the right.  Dr. Anderson suggested that the 
veteran may have a transverse myelitis, but that his history 
did not tend to confirm that opinion.

In September 1970, the veteran was afforded a VA examination.  
The veteran complained of shaking of the hands.  At the time 
of the examination, the examiner indicated that the veteran 
suffered from a gross intention tremor of the hands, and that 
the tremor was accentuated by stress.  Following the 
examination, the examiner specifically noted that there was 
no evidence that the veteran's hand tremors were progressive 
in severity.  

The veteran submitted six lay statements in August 2000.  
Each of these individuals indicated that he thought the 
veteran had a nervous disorder of some sort.  The substance 
of these statements was that the veteran manifested a tremor 
or shaking of his hands and arms and was unemployable because 
of his condition.  Similar additional statements were 
received in November 2000 and January 2001 from the veteran's 
Navy Recruit Chief Petty Officer and an acquaintance. 

An August 2000 VA outpatient treatment record shows that the 
examiner indicated that the veteran appeared somewhat anxious 
and was experiencing severe head nodding.  Upon evaluation, 
the veteran indicated that he had suffered from a shaking 
disorder all his life, and that he had a family history of 
these tremors.  The veteran continued by stating that he had 
previously seen a private neurologist for his disorder and 
had been diagnosed with familial tremors.  The evaluating 
physician stated that the veteran suffered from severe 
familial tremors.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence does not support the veteran's 
claim for service connection for tremors of the hands.  A 
tremor disorder was not noted on the veteran's service 
entrance examination, and the veteran was presumed to have 
been sound upon entering service.  However, in this case, the 
Board finds that this presumption is rebutted by evidence of 
the veteran's preexisting tremor disorder.  

Service medical examinations conducted in February and March 
1966 indicated that the veteran suffered from hereditary 
familial tremors, and that this disorder preexisted service.  
This conclusion was based on the veteran's own contentions 
and the neurological symptomatology the veteran was seen with 
so shortly after his entry into service.  In addition, the 
characterization of the disorder as hereditary and familial 
in nature further supports the conclusion that the veteran's 
tremors of the hands existed prior to his entry into service.  
Further, the Board notes that the veteran confirmed at a 
September 1970 VA examination and again at an August 2000 VA 
outpatient treatment evaluation that he had suffered from 
tremors nearly all his life.  

When, as in this case, a veteran manifests symptoms of a 
chronic disease from the date of enlistment, or so close 
thereto that the disease could not have originated in so 
short a period, the veteran's condition will be presumed to 
have preexisted service.  See 38 C.F.R. §§ 3.303(c), 
3.309(a).  Accordingly, the Board finds that the veteran's 
tremors of the hands clearly and unmistakably preexisted 
service given his contentions of preservice sufferings, the 
nature of the disorder itself and the manifestations of the 
disability so soon after entering service without any 
precipitating cause.  

Having found that the veteran's tremor disorder preexisted 
service, the Board must now determine whether the veteran's 
tremor disorder was aggravated by his service.  In this 
regard, the Board observes that service medical records 
essentially show no treatment for the veteran's disorder.  
Those records show that service physicians simply evaluated 
the veteran's disorder, ascertained the etiology of the 
disorder and determined that the veteran was not fit for 
service.  Also, the September 1970 VA examination reflected a 
conclusion that the veteran's hand tremors were not 
aggravated by service.  Specifically, the examiner indicated 
that there was "no evidence" that the veteran's tremors of 
the hands were "progressive in nature."  The veteran has 
submitted no medical evidence reflecting that his preexisting 
tremors were permanently worsened due to his time in service.  
Absent such evidence, the Board finds that the veteran's 
tremors of the hands were not aggravated by his service.  

In short, the preponderance of the evidence indicates that 
the veteran's tremor disorder preexisted his entry into 
service and was not permanently worsened as a result of his 
service.  As such, the preponderance of the evidence is 
against the veteran's claim and service connection is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.  


ORDER

Service connection for tremors of the hands is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

